Title: To James Madison from Charles W. Goldsborough, 18 June 1814
From: Goldsborough, Charles W.
To: Madison, James


        
          Sir,
          Georgetown. 18 June 1814.
        
        Persuaded as I am that you would never give countenance to an act of injustice—that you would never sanction persecution—& having reason to believe that the circumstances, under which I left the navy Department, have never been made known to you: I respectfully request your consideration of the following facts.
        That I entered the navy department at the time of it’s first organization—& that I served in that Department with the entire approbation of mr. Stoddert, mr Smith & mr. Hamilton—are facts which, I believe are known to you Sir. I may add that the slightest intimation of dissatisfaction on the part of either of those gentlemen never reached me—that on the contrary the most marked evidences, of their entire confidence & approbation, were, on all occasions, received. My fidelity, zeal & competency were acknowledged & applauded by each.
        After having, for fifteen years, thus served my country, thus rendered myself almost unfit for any other pursuit, it surely was not unreasonable for me to suppose that I should never have been dismissed without just cause—still less could I have imagined that I should have been dismissed under circumstances which, in my humble conception give to the act a character of barbarity, which every generous mind must abhor. Allow me, sir, to approach with my plain & unvarnished tale—as true as holy writ!
        About the close of mr. Hamilton’s administration, numerous attempts were made to impose upon the Department. Some of these attempts I detected, &, from a sense of duty, exposed. Individuals, thus disappointed in their fraudulent views, became exasperated against me & vowed revenge. One of these, Doct. Tho’s Ewell (a man sunk so low in public estimation, that no gentleman, not even any of those who married sisters of his wife, will associate with him) declared distinctly to a gentleman of this town, Doct Grayson, then unknown to me,
        “That if Goldsborough was out of the way, he could make his ten thousands out of the Department—That he would leave no stone unturned—no means, fair or foul, unessayed, to procure his dismissal!”
        True to his purpose, thus avowed, he set out by ascribing to me improper connections with contractors. This calumny refuted, the ground

of attack was shifted. From one charge refuted he advanced to another, varying his method & his means, till at length he touched the chord that vibrated to his purpose—with hired agents, he industriously circulated a report that I was a “violent federalist—a loud declaimer against the Administration—an apologist for British aggressions &c.” Every unprincipled contractor, every expectant of office, united in the hue & cry—& the charge, tho false, was believed. One of these Expectants, a man to me a stranger, particularly distinguished himself for his zeal—altho but four month’s previously he had written a letter, now existing, denouncing your whole administration, he was loud against my “bitter federalism”; & his honorable patriotic views have been accomplished, for he was appointed my successor!
        The tales of my “bitter federalism” were renewed on the arrival of mr Jones—personally a stranger to me—to whom they were repeated, & by whom they were listened to. They produced the effect so much desired by these dishonorable men; & the act of my dismissal from office was in a few days after his arrival procured—& the brightest hopes of the most profound malice were gratified.
        This consummation of the base purposes of a most unprincipled man—this sacrifice, without examination, of innocence—which have dealt the most gratifying revenge to the one—deep, serious & unmerited injury to the other—have occurred, sir, under your administration. I should shudder at the idea that such a deed had ever received the sanction of the chief magistrate of a free people. Far indeed am I from admitting such a supposition. I never have, for one moment, admitted it. I have, however, considered it due to your administration to state the facts which I have now, for the first time, done.
        Thus, power possessed, right forgotten, was I ungraciously dismissed—with a numerous family to support & in circumstances extremely limited. In silence, I resorted to merchantile business, for which, from long official habits, I was scarcely fitted. I however succeeded tolerably well, till late last Fall, when having made a shipment of flour to new Haven, about three weeks before the meeting of congress, the embargo Law arrested it on it’s way to it’s destination, & has involved me in absolute ruin!
        I submit my case to you, Sir, in full confidence that you will not consider it undeserving of your attention—that you will not, without due notice, suffer the purity of your administration to be stained by an act of palpable injustice & cruelty. If, as I trust you will think, I have been wrongfully ejected from one station, there may be others which would be equally agreeable to me & for which I should be grateful. I have the honor to be with great respect, Sir, your mo obt Sert.
        
          Ch W Goldsborough
        
       